Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 1 of 27

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

JEREMIAH NOLAN, JR. and
SANDRA NOLAN, Individually and as
Husband and Wife,

Plaintiffs,

Case No. 1:19-cv-01245
Vv.

ERIE COUNTY SHERIFF’S DEPARTMENT,
TIMOTHY B. HOWARD,

MARK N. WIPPERMAN,

THOMAS DIINA, and

JEFFREY HARTMAN,

)
)
)
)
)
)
)
)
COUNTY OF ERIE, )
)
)
)
)
)
)
Defendants. )
OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ MOTION TO DISMISS
(Doc. 4)

Plaintiffs Jeremiah Nolan, Jr. (“Plaintiff J. Nolan”) and Sandra Nolan (“Plaintiff S.

Nolan” and collectively, “Plaintiffs”) bring this action against Defendants County of Erie
(the “County”), Erie County Sheriff's Department (the “Sheriff's Department”), Sheriff
of Erie County Timothy B. Howard, Undersheriff of Erie County Mark N. Wipperman,
and Sheriff of Erie County employees Thomas Diina and Jeffrey Hartman (collectively,
“Defendants”) pursuant to 42 U.S.C. § 1983 and New York common law, alleging that
Plaintiff J. Nolan was wrongfully terminated from his employment at the Sheriff’s
Department following a negligent investigation into an alleged incident of theft.

On September 20, 2019, Defendants moved to dismiss pursuant to Fed. R. Civ. P.
12(b)(6), arguing that Plaintiffs failed to comply with Defendants’ demand for
examination submitted pursuant to N.Y. Gen. Mun. L. § 50-h, that other claims are time-

barred, and that they fail to plausibly allege claims for relief. (Doc. 4.) Plaintiffs oppose
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 2 of 27

the motion. Defendants filed a reply on October 17, 2019, at which time the court took
the pending motion under advisement.

Plaintiffs are represented by Steven M. Cohen, Esq., and William A. Lorenz, Je,
Esq. Defendants are represented by Erin Elizabeth Molisani, Esq., and Kenneth R.
Kirby, Esq.

IL Allegations in the Complaint.

Plaintiffs are husband and wife who are residents of the County of Erie in New
York. Plaintiff J. Nolan works for the Sheriff's Department as a “career faw enforcement
officer[.]” (Doce. 1 at 4] 13, 40.) Plaintiffs assert that Sheriff Howard, Undersheriff
Wipperman, and Defendants Diina and Hartman! reside in the County and were, at all
relevant times, employees of the Sheriffs Department. Plaintiffs allege that these
individual Defendants engaged in all acts alleged in the Complaint in the course of their
employment and under the color of New York law in their official and individual
capacities. Alternatively, Plaintiffs allege that these individual Defendants acted
maliciously and intentionally outside the scope of their employment.

On approximately May 97, 2018, Plaintiff J. Nolan was working in a Sheriff's
Department facility at the Erie County Medical Center (“ECMC”) and found a magazine
pouch in a desk drawer on the ninth floor. Based on written directives “detailed in said
ECMC [o}ffice,” he “moved the magazine pouch to the top of a gun box” in the ECMC
office. Id. at 12, 27. His union representative informed him approximately six days
later that he was accused of stealing an ammunition magazine from the ECMC office.

On June 8, 2018, Plaintiff J. Nolan met with Defendant Hartman, who gave
Plaintiff the option to either resign from the employment of the Sheriff's Department or
charges would be filed against him and he would be arrested that day. Plaintiff J. Nolan
attempted to explain “the circumstances surrounding the accusation, explained it was a
magazine pouch without a magazine, where he put it and why, and Defendants refused to

listen.” Zd. at 12,931. On June 8, 2018, Plaintiff received a letter from the Sheriff's

 

plaintiffs do not allege in what capacity Defendants Diina and Hartman were employed by the
Sheriff's Department.

2
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 3 of 27

Department, signed by Defendants Diina and Hartman, placing him on administrative
leave without pay and ordering him to home confinement from June 8, 2018 through June
14, 2018. He asserts that the order of home confinement “was improper, unlawfulf,] and
without legal justification[,]” id. at 13, 133, and that his attempts “tg explain the facts of
the situation[] and the errors and legal insufficiencies of and committed by Defendants
were futile.” Jd. at 13, 935.

On or about June 22, 2018, Plaintiff J. Nolan’s employment was terminated by
Undersheriff Wipperman, Defendants Dijna and Howard, the County, and the Sheriff's
Department “as a result of an intentionally deficient and improper and negligent
investigation[.]” Jd. at 13, 436. He subsequently had night terrors and “feelings of
paranoia, duress, chest pains, trouble breathing, severe sweating, and disorientation upon
waking up.” (Doc. | at 13,937)

On or about June 26, 2018, Plaintiff J. Nolan was arrested for Petit Larceny, a
Class-A misdemeanor, which he contends, “if sustained, would forever be an impediment
to future employment as a police officer.” Id. at 13,4] 40. That same day, Sheriff
Howard published or released the following allegedly defamatory statements to various
press and media outlets regarding Plaintiff J. Nolan: “I cannot understand how a sworn
officer could take another officer’s lifeline —the magazines for his duty gun. Tt was
evident that his misconduct warranted his termination.” Jd. at 14,441. This statement
was then published in a news article titled: “What one Erie County Sheriff's deputy did
that got him arrested and fired[.]” Jd. at 16, | 62. Plaintiff J. Nolan asserts that Sheriff
Howard’s statement accusing Plaintiff J. Nolan of committing a crime “and/or conduct
involving moral turpitude” was false when made, was made with malice, and that Sheriff
Howard “knew or should have known the statements were false or should have had
serious doubts about their truth, and published the statements anyway, with a reckless
disregard of [their] probable falsity.” Id, at 16-17, $9 64-67.

Following a bench trial on December 17, 2018, Plaintiff J. Nolan was acquitted of
misdemeanor Petit Larceny. He was informed on December 22, 2018 that he would be

reinstated as an employee of the Sheriff's Department, and his union representative

3
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20. Page A of 27 -

advised he was entitled to full payment of back wages. Plaintiff J. Nolan returned to
work on March 26, 2019 but has not yet received any back pay.

Upon returning to work, Plaintiff J, Nolan experienced “hostility and retaliation”
from “agents and/or employees of all Defendants|, |? which, in conjunction with the
negative publicity of his arrest, caused “great stress” to him and his wife. Id. at 14, 94]
46-47, Plaintiff J. Nolan alleges he has “a history of asserting his rights and filing
grievances through proper channels against... Defendants” and of “seeking legal redress
against Defendants for conduct [he] deemed illegal or wrong[,]” which Defendants have
purportedly resented, (Doc. 1 at 14, 9948-49.) As acts of retaliation, Plaintiff J, Nolan
alleges that on February 13, 2019, his sick leave was “abruptly stopped without just
cause” even though he submitted the required paperwork, Jd. at 17, 471. On or about
March 25, 2019, Defendants’ “agent” Lieutenant Adamek allegedly told Plaintiff J.
Nolan: “Looks like you burnt too many bridges around here[.]” /d. at 17,472.
Lieutenant Adamek subsequently forced Plaintiff J. Nolan to work an additional eigbt-
hour shift contrary to overtime restrictions he had from the Family Medical Leave Act
(“FMLA”), and unjustly sanctioned Plaintiff J. Nolan for “leaving his post under
circumstances which didn’t warrant that sanction[.}” Jd. at 17, 473. Plaintiff J, Nolan
alleges other employees were not sanctioned for this same conduct.

Plaintiff J. Nolan further alleges that, on or about March 28, 2019, Deputy Mare
Scarpace told Plaintiff J. Nolan to “fuck yourself” in front of others “at the behest and
instance of Defendants” and that when he reported the incident, Defendants refused to
“process or act on” if. Id. at 18, J] 75-77. On or about April 5, 2019, Plaintiff J. Nolan
was ordered to return his hard copy Policy and Procedures binder when others were not
instructed to do so, On or about April 23, 2019, he was “written up for exhaustion of his
EMLA time despite having eight hours remaining.” Id. at 18,479. Chief Union Steward
Deputy Mark Geary allegedly called this series of events a “witchhunt.” (Doc, | at 18, |
80.)

Plaintiffs asserts eight causes of action: (1) wrongful termination by all

Defendants “as a result of an improper and negligent investigation” (Count 1), id. at 15, 4

4
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 5 of 27

51; (2) “administrative negligence” by all Defendants individually and through their
agents, servants, and/or employees, for “fail[ure] to use due care to conduct a proper
investigation, which led to a negligent investigation and false charges being brought
against Plaintiff [J.] Nolan{]” (Count ID), id. at 15, 4 56; (3) defamation per se by Sheriff
Howard (Count III)’; (4) harassment from agents of all Defendants (Count IV); (5)
violation of Plaintiff J. Nolan’s “civil rights under the Fourteenth Amendment of the
United States Constitution to be secure against deprivations of liberty without due
process of law” and under New York law by all Defendants except for Sheriff Howard
(Count V), id, at 19, 485; (6) intentional infliction of emotional distress by all
Defendants (Count VI); (7) negligent infliction of emotional distress by all Defendants
(Count VII); and (8) loss of consortium on behalf of Plaintiff S. Nolan “[a]s a result of
the negligence and deprivation of liberty by Defendants in conjunction with the wrongful
termination inflicted upon Plaintiff [J.j Nolan[]” (Count VIED). Jd. at 21,4 106. Plaintiffs
seek Plaintiff J. Nolan’s back pay; damages for their financial, emotional, and physical
injuries; special damages related to Plaintiff J. Nolan’s defamation claim; costs; and
attorney’s fees.

Prior to filing their Complaint, Plaintiffs state Plaintiff J. Nolan, then sel f-
represented, served upon the County and Sheriff's Department a written Notice of Claim
pursuant to N.Y. Gen. Mun. L. § 50-c on September 20, 2018. Plaintiffs served an
Amended Notice of Claim on April 18, 2019, which is attached to the Complaint as
Exhibit A. On July 5, 2019, Defendants served on Plaintiffs a Notice of Examination
pursuant to N.Y. Gen. Mun. L. § 50-h scheduling an examination of both Plaintiffs for
October 1, 2019, which is attached to the Complaint as Exhibit B. Plaintiffs filed suit on
September 5, 2019 in New York Supreme Court, County of Erie, prior to submitting to

 

2 The Complaint contains a typographical error rendering it unclear against whom Plaintiff J.
Nolan seeks to bring a defamation claim. See Doc. | at 17, {68 (“As a result of the Plaintiffs’
false and defamatory statements, Plaintiffs have incurred losses, damages, and special
damages|.|”). Because Plaintiff J. Nolan’s defamation claim arises from Sheriff Howard’s
alleged conduct, the court construes the Complaint as alleging a defamation claim only against
him.
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 6 of 27

the examination, Defendants removed the action to this court on September 16, 2019.
According to Plaintiffs, Defendants have since adjourned the examination.
Il. Conclusions of Law and Analysis.

A, Standard of Review.

To survive a motion to dismiss filed pursuant to Rule 12(b)(6), “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiffs must allege sufficient facts to
“nudge[]| their claims across the line from conceivable to plausible[.]” 7 wombly, 550
U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” /gbal, 556 U.S. at 678.

The sufficiency of a plaintiff's complaint under Rule 12(b)(6) is evaluated using a
“two-pronged approach[.]” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010)
(internal quotation marks omitted) (quoting Jgbal, 556 U.S. at 679). First, the court
discounts legal conclusions and “[t}hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements|.]” /qbal, 556 U.S, at 678. The court is also
““not bound to accept as true a legal conclusion couched as a factual allegation[.]”” Jd.
(quoting Twombly, 550 U.S. at 555). Second, the court considers whether the factual
allegations, taken as true, “plausibly give rise to an entitlement to relief” Jd. at 679.
This second step is fact-bound and context-specific, requiring the court “to draw on its
judicial experience and common sense.” Jd, The court does not “weigh the evidence” or
“evaluate the likelihood” that a plaintiff’s claims will prevail. Christiansen v. Omnicom
Grp., Inc., 852 F.3d 195, 201 (2d Cir. 2017).

In their reply, Defendants erroneously characterize their motion as one for
summary judgment and urge the court to find Plaintiffs have abandoned any claim not
addressed in Plaintiffs’ opposition. The court declines to do so as the failure to oppose is
treated differently in the context of a motion to dismiss. See McCall v, Pataki, 232 F.3d
321, 323 (2d Cir. 2000) (“If a complaint is sufficient to state a claim on which relief can

6

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 7 of 27

be granted, the plaintiff's failure to respond to a Rule 12(b)(6) motion does not warrant
dismissal,”’).

B. Whether the Sheriff’s Department Is an Independent Entity Capable
of Being Sued.

Defendants argue that all claims against the Sheriff?s Department must be
dismissed because the Department is an administrative unit of the County and may not be
sued independently. It is well settled under New York law that the Sheriff's Department
“is not a separate legal entity capable of being sued individually.” Johnson-Schmitt v.
Robinson, 990 F, Supp. 2d 331, 340 n.2 (W.D.N.Y. 2013); see also Lin v. Cty. of Monroe,
66 F. Supp. 3d 341, 353 n4 (W.D.N.Y. 2014) (holding that a sheriff’s department is
“merely an administrative arm of the [clounty” and therefore “tacks the capacity to be
sued”) (quoting Colpoys v. Cty. of Erie, 2013 WL $437635, at *3 (W.D.N.Y, Sept. 27,
2013)). The court therefore GRANTS Defendants’ motion to dismiss all claims against
the Sheriff's Department.

Cc, Whether the Complaint Must Be Dismissed Because Plaintiffs Have
Not Met a Condition Precedent to Suit.

Defendants assert that the entire suit must be dismissed because Plaintiffs have not
complied with Defendants’ demand for examination pursuant to N.Y. Gen. Mun. L, § 50-
h. “Asa general rule, state notice-of-claim statutes apply to state-law claims asserted as
pendant claims in a federal action.” Macintyre v. Moore, 335 F. Supp. 3d 402, 411
(W.D.N.Y. 2018) (citation and internal quotation marks omitted), Under N.Y. Gen. Mun.
L. § 50-h(1), “[wJherever a notice of claim is filed against a... county, ... the ..
county... shall have the right to demand an examination of the claimant relative to the
occurrence and extent of the injuries or damages for which claim is made[.]” “No
demand for examination shall be effective against the claimant for any purpose unless it
shall be served... within ninety days from the date of filing of the notice of claimf.]” Je.
at § 50-h(2). Once a demand for examination has been served, “no action shall be
commenced” until “the claimant has duly complied with such demand for
examination[.]” Jd. at § 50-h(Q). “Tf the exainination is not conducted within ninety days
of service of the demand, however, a plaintiff may commence his action.” Torcivia v.

7
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 8 of 27

Suffolk Cty., N.Y., 2019 WL 5558062, at *16 (E.D.N.Y. Mar. 29, 2019).

“A party who has failed to comply with General Municipal Law § 50-h is
generally precluded from commencing an action against a municipality|.]” Misek-Falkoff
y, Metro. Transit Auth. (MTA), 843 N.Y.S.2d 155, 156 (N.Y. App. Div. 2007); Baumblatt
v. Battalia, 520 N.Y.S.2d 571, 574 (N.Y. App. Div. 1987) (dismissing a complaint
against a town because “the plaintiff failed to appear for examination on his original
notice of claim as requested by the town’s attorney pursuant to General Municipal Law
§ 50-h and this failure bars the commencement of an action against the town”), In federal
court, “a ‘plaintiff's failure to attend a 50-h [hjearing—no matter the reason—is a
complete bar to his state law claims[.]’” Foy v. City of N.Y., 2019 WL 3717317, at *9
(E.D.N.Y. Aug. 7, 2019) (emphasis in original) (quoting Duncan y. City of N.Y., 2018
WL 3421312, at *3 (E.D.N.Y. July 13, 2018)). However, a plaintiff will not be barred
from pursuing state law claims in federal court prior to submitting to a § 50-h
examination when there is a “dispute that the demand for examination was properly
served in the first place.” Jd.

Plaintiffs contend that Defendants’ demand for examination was not timely served
and thus they were not required to submit to a § 50-h examination prior to commencing
this action. Defendants filed a demand for examination on July 5, 20 19, well over ninety
days after Plaintiff J. Nolan served his original Notice of Claim on September 20, 2018.
Although the original Notice of Claim does not include causes of action for negligence,
harassment, or intentional and negligent infliction of emotional distress, the Notice
provides the date of Plaintiff J. Nolan’s termination, the date of Sheriff Howard's
allegedly defamatory statement, the injuries Plaintiff J. Nolan suffered, and the assertion
of Plaintiff J. Nolan’s wrongful termination and defamation causes of action arising from

his alleged “stealing [of] [another] officer[”]s magazine for an officer[’]s duty gun.”

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 9 of 27

(Doc, 5-2 at 1-2.) Courts have deemed similar notices sufficient’ because “not every
claim need be set forth in haec verba, as long as the details pertaining to such a claim are
described sufficiently with respect to time, place[,] and manner to enable the city to
investigate the claims.” Gonzalez v. Bratton, 147 F. Supp.2d 180, 193 (S.D.N.Y. 2001),
affd, 48 F. App’x 363 (2d Cir, 2002) (citation and internal quotation marks omitted).
Because the September 20, 2018 Notice of Claim, as amended, provided the
County with “an adequate opportunity to investigate the claimfs] in a timely and efficient
manner and, where appropriate, to settle claims without the expense and risks of
litigation|,]” the County was required to serve a demand for a § 50-h examination of
Plaintiff J. Nolan within ninety days. Hardy v. N.Y.C, Health & Hosps. Corp., 164 F.3d
789, 794 (2d Cir, 1999) (citation omitted) (describing the “purpose of the notice-of-claim
requirement”); see also N.Y. Gen. Mun. L. § $0-e(2) (stating a notice of claim must set
forth “the nature of the claim[,] . . . the time when, the place where and the manner in
which the claim arosef,] and. . . the items of damage or injuries”). As the County failed
to do so, the demand for examination was not “effective against [Plaintiff J. Nolan] for

any purpose.” Bythewood y, Hempstead Pub, Schs., 849 N.Y.S.2d 581, 582 (N.Y. App.

 

3 The September 20, 2018 Notice of Claim is not attached to the Complaint. The court may
nonetheless consider its contents because it is referenced in the Complaint. See Lynch v, City of
N.Y., 952 F.3d 67, 79 (2d Cir. 2020) (“It is well established that a pleading is deemed to include
any written instrument that. .. is incorporated in it by referencef.]”) (citation and internal
quotation marks omitted).

4 See, e.g., Fincher v. Cty. of Westchester, 979 F. Supp. 989, 1003 (S.D.N.Y. 1997) (“The fact
that a cause of action not mentioned in the notice of claim arises out of the same incident as
enumerated claims ‘is not pivotal; rather, the nature of the claim and the theory of liability are
determinative.’”) (quoting Wanczowski y. City of N.Y., 588 N.Y.S.2d 1011, LO11 (N.Y. App.
Div, 1992)); Brown v. City of N.Y., 740 N.E.2d 1078, 1080 (N.Y, 2000) (holding a notice of
claim provides sufficient notice “to enable the city to investigate” if “based on the claimant’s
description municipal authorities can locate the place, fix the time and understand the nature of
the accident[,]” even if the claim is not “stated with literal nicety or exactness”) (citation and
internal quotation marks omitted); Barone v. Town of New Scotland, 44 N.Y.S.3d 267, 268 (N.Y.
App. Div. 2016) (finding a notice of claim allows defendants to investigate the underlying cause
of action where “the notice specifies the date and time of the accident, as well as the nature of
plaintiff's injuries, and speaks to defendant’s duty” related to the claim asserted).

9

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 10 of 27

Div, 2007) (holding defendant was not entitled to a § 50-h examination “since the
demand was not timely served” and ordering the lower court to reinstate plaintiffs
complaint). Plaintiff J. Nolan thus timely filed his claims,

The original Notice of Claim does not, however, include S. Nolan as a plaintiff or
alert Defendants to any claims she asserts. See N.Y. Gen, Mun. L, § 50-e(2) (stating the
notice “shall” set forth “the name and post-office address of each claimant”); Rubenstein
v. City of N.Y., JL N.Y.S.3d 43, 45 (N.Y. App. Div. 2019) (“A plaintiff may not later
add a new theory of liability that was not included in the notice of claim[.]”). Her claims
were included for the first time in the Amended Notice of Claim, served on April 18,
2019, and Defendants served their notice of demand for examination within ninety days
thereafter, Plaintiff S. Nolan’s argument that the court has discretion to permit her state-
law claims against the County to proceed absent evidence of bad faith or prejudice
misconstrues the applicable law. The cases she cites address the sufficiency of plaintiffs’
notices of claims, see Freeland v. Erie Cty., 997 N.¥.S.2d 860, 862 (N.Y. App. Div.
2014), and a court’s authority to excuse mistakes and omissions regarding the dates,
times, and locations in those notices. See, e.g., Kim L. v, Port Jervis City Sch. Dist., 837
N.Y.S.2d 241, 243 (N.Y. App. Div. 2007); Power v. Manhattan & Bronx Surface
Operating Auth., 792 N.Y.S.2d 188, 189 (N.Y. App. Div. 2005). There is no
corresponding flexibility with regard to failing to identify the claimant and the claims she
asserts. The court instead “must construe the notice-of-claim requirements strictly, and a
‘Ffjailure to comply with these requirements ordinarily requires a dismissal for failure to
state a cause of action.’” Simon v. City of N.Y., 2011 WL 317975, at *15 (E.D.N.Y. Jan.
3, 2011) (alteration in original) (quoting Hardy, 164 F.3d at 793-94). Because Plaintiff S.

 

5 See also Frantz v. City of Oswego, 2017 WL 4737258, at *4 (N.D.N.Y. Oct. 19, 2017) (finding
a defect in defendants’ service of the notice of demand excused the plaintiff's failure to appear at
her hearing or examination and did not “prevent her from proceeding with state law claims in
this action”); Gov't Emps. Ins, Co. v. Agostino, 910 N.Y.S.2d 762, 762 (N.Y. Sup. Ct. 2010)
(table decision) (ruling the nyunicipality “waive[d] its right to a 50-h hearing or examination by
not demanding it within the [ninety]-day time frame” and the plaintiff was entitled to initiate suit
within ninety days of serving the notice of claim).

10

 
Case 1: 19-c -CV- 01245- CCR “Document 8 Filed 04/24/20 Page 1 of 27 :

Nolan was required to timely submit to the § 50-h examination as a condition precedent
to suit, her loss of consortium claim and emotional distress claim against the County are
DISMISSED. See Kowalski v. Cty. of Erie, 566 N.Y.S.2d 890, 891 (N.Y. App. Div,
1991) (holding the lower court should have granted plaintiffs motion to dismiss because
“plaintiff failed to comply with defendant’s demand for an oral examination pursuant to
section 50-h[5] of the General Municipal Law”).

Plaintiff S. Nolan’s state-law claims against Sheriff Howard, Undersheriff
Wipperman, and Defendants Diina and Hartman in their individual capacities, however,
are not subject to dismissal for failure to comply with a demand for examination, “Unlike
G[en.] M[un.] L[.] § 50-e’s notice-of-claim requirement, § 50-h does not refer to claims
filed against ‘officers, appointees and employees’ of municipal corporations.” Bradley v.
Golphin, 2018 WL 480754, at *4 (E.D.N.Y. Jan, 18, 2018) (holding § 50-h did not bar
the plaintiff’s claim against defendants sued in their individual capacities); see also
Gilliard v. City of N.Y., 2013 WL 521529, at «15 n.19 (E.D.N.Y. Feb. 11, 2013)
(*[FJailure to comply with section 50-h pr ecludes only claims against the City, not
employees who are sued in their individual capacities alongside the City.”).

For the reasons stated above, the court DENIES Defendants’ motion to dismiss for
noncompliance with a condition precedent insofar as it pertains to Plaintiff J. Nolan’s
claims and Plaintiff S. Nolan’s claims against the individual Defendants and GRANTS
Defendants’ motion to dismiss Plaintiff $. Nolan’s loss of consortium and emotional
distress claim against the County (Counts VII and Vit).

D, Whether the Court Should Dismiss Plaintiff J. Nolan’s Wrongful
Termination Claim (Count D.

Defendants argue that Plaintiff J. Nolan’s wrongful termination claim is time-
barred because an N.Y. C.P.L.R. Article 78 (“Article 78”) proceeding is the proper
vehicle for bringing those claims and he failed to initiate an Article 78 proceeding within
the authorized time period. In the alternative, Defendants assert that Plaintiff J. Nolan
fails to state a plausible claim for relief because the Complaint does not describe his

employment relationship with the Sheriff's Department. While conceding that an Article

il
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 12 of 27 ns

78 proceeding is the exclusive remedy for reinstatement, Plaintiff J. Nolan counters that
he has already been reinstated and thus Article 78 is not a prerequisite to commencing
this action. He further contends that he is a permanent civil service employee and as such”
has a constitutionally protected right fo continued employment under New York law.

Article 78 proceedings must be initiated “within four months after the
determination to be reviewed becomes final and binding upon the petitioner[.]” Walton
y. N.Y. State Dep't of Corr. Servs., 863 N.E.2d 1001, 1005 (N.Y. 2007) (citing N.Y.
CPLR. § 217(1)). “A CPLR article 78 proceeding is the exclusive remedy for a
discharged public employee, who must seek reinstatement prior to seeking unpaid
salary[.]” Vill. of Northport vy, Krumholz, 93 N.Y.8.3d 419, 420 (N.Y. App. Div. 2019);
see also Austin v. Bd. of Higher Educ. of City of N.Y., 158 N.E.2d 681, 686 (N.Y. 1959)
(“[A]n article 78 proceeding is the exclusive remedy available to a discharged public
employee.”). However, “article 78 cannot be interpreted as excluding an action at law”
when an agency or department voluntarily reinstates an employee and that employee
seeks only unpaid wages because, in such circumstances, “[nJothing remain[s] except the
payment of salary at the budgetary rate which [does] not involve the exercise of either
administrative or judicial discretion nor present any question requiring review in a special
proceeding.” Toscano v. McGoldrick, 89 N.E.2d 873, 874-75 (N.Y. 1949). The Sheriff's
Department voluntarily reinstated Plaintiff J. Nolan following his acquittal from the Petit
Larceny charge. Article 78 does not preclude his wrongful termination claim provided he
seeks only back pay. Jd.

In the event that Article 78 does not require dismissal of Plaintiff J. Nolan’s
wrongful termination claim, Defendants ask that it be dismissed on plausibility grounds
because it is “well established” that “New York is an at-will employment state.” Lauture
y. Int’l Bus. Machs. Corp., 216 F.3d 258, 262 (2d Cir, 2000); see also Goldman v. White
Plains Ctr. for Nursing Care, LLC, 896 N.E.2d 662, 664 (N.Y. 2008) (‘[A]bsent an
agreement establishing a fixed duration, an employment relationship is presumed to bea
hiring at will{.]”) (citation and internal quotation marks omitted). “Under New York’s

employment-at-will doctrine, an employer has a nearly unfettered right to discharge an

12

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 13 of 27

employee[,|” Jones v. Dunkirk Radiator Corp., 21 F.3d 18, 21 (2d Cir. 1994), and “New
York common law does not recognize a cause of action for the wrongful discharge of an
at-will employee.” Sudlivan v. Harnisch, 969 N.E.2d 758, 759 (N.Y. 2012); see also
Murphy v. Am. Home Prods. Corp., 448 N.E.2d 86, 91 (N.Y. 1983) (“[A]bsent a
constitutionally impermissible purpose, a statutory proscription, or an express limitation
in the individual! contract of employment, an employer’s right at any time to terminate an
employment at will remains unimpaired.”).

Plaintiff J. Nolan alleges that he was “a career law enforcement officer” without
further explanation. (Doe. | at 13, 4 40.) He does not allege that his employment was
pursuant to a written contract, and the allegation in his opposition brief that he is a
“tenured” law enforcement officer with “a protected property interest in his continued
employment” is not contained in his Complaint. (Doc. 5 at 13.) See Palm Beach Mar.
Museum, Ine. v. Hapoalim Sec. USA, Inc., 2020 WL 1861410, at *3 (2d Cir, Apr. 14,
2020) (holding district court’s dismissal of a complaint was “proper because a complaint
may not be amended by advocating a different theory of liability in an opposition brief
wholly unsupported by factual allegations in the complaint”), Wright v. Ernst & Young
LLP, 152 F.3d 169, 178 (2d Cir. 1998) (finding complaint failed to state claim for relief
where allegation of wrongdoing “did not enter the case until Wright mentioned it for the
first time in her opposition memoranda to the motion to dismiss”).

Although certain civil servants may have a protected property interest in their
continued employment, see N.Y. Civ. Serv. L. § 75(1) (establishing procedures for
terminating a tenured civil servant or a civil servant who has been continuously employed
for five years), Plaintiff J. Nolan does not allege this status in his Complaint, nor does he
allege that he was employed full-time. See Carter v. Inc. Vill. of Ocean Beach, 415 F.
App’x 290, 293 (2d Cir. 201 1) (holding seasonal and part-time police officers were “at-
will” employees “who had no contractual or other basis for asserting any ‘entitlement’ to
continued or future employment” and were not continuous employees pursuant to N.Y.
Civ. Serv. L. § 75(1)(c)) (summary order). Even after accepting the allegations in the

Complaint as true, Plaintiff J. Nolan fails to allege he was not an at-will employee.

13
In any event, “New York does not recognize a cause of action sounding in
negligent investigation[.|” Juerss v. Millbrook Cent. Sch. Dist., 77 N.Y.S.3d 674, 676
(N.Y. App. Div. 2018); see also Santiago v. City of Rochester, 796 N.Y.S.2d 811, 812
(N.Y. App. Div, 2005) (“[T]here is no cause of action in New York for negligent
investigation of a crime[.]”). Because Plaintiff J. Nolan’s wrongful termination claim is
based on Defendants’ alleged “improper and negligent investigation” of the May 27,
2018 incident, (Doc. 1 at 15, 451), he does not state a claim for wrongful termination
under New York law.

For the reasons stated above, the court GRANTS Defendants’ motion to dismiss
Plaintiff J. Nolan’s wrongful termination claim (Count I).

EK. Whether the Court Should Dismiss Plaintiff J, Nolan’s Administrative
Negligence Claim (Count ID.

Defendants move to dismiss Plaintiff J. Nolan’s administrative negligence claim
on the basis that New York does not recognize this cause of action. Plaintiffs do not
clearly oppose dismissal. Because Plaintiff J, Nolan’s administrative negligence claim is
predicated on Defendants’ “fail[ure] to use due care to conduct a proper investigation,
which led to a negligent investigation and false charges being brought against Plaintiff (J.
Nolan][,]” id. at 15, | 56, he fails to state a claim under New York law. See Noakes v.
Syracuse Univ., 369 F. Supp. 3d 397, 421 (N.D.N.Y. 2019) (dismissing plaintiffs claim
that school negligently conducted a Title IX investigation into alleged sexual assault
because it “fails as a matter of New York law” as “there is no cause of action in the State
of New York sounding in negligent prosecution or investigation’”) (alteration omitted)
(quoting Prasad v. Cornell Univ., 2016 WL 3212079, at *23 (N.D.N.Y. Feb. 24, 2016));
Hines y. City of N.Y., 37 N.Y.S.3d 136, 137-38 (N.Y. App. Div. 2016) (affirming
judgment for defendants on plaintiff's claim that defendants “improperly investigated a
2003 report of child abuse” because “New York does not recognize a cause of action
sounding in negligent investigation or negligent prosecution”). The court therefore
GRANTS Defendants’ motion to dismiss Plaintiff J. Nolan’s administrative negligence

claim (Count II).

14
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 15 of 27

F, Whether the Court Should Dismiss Plaintiff J. Nolan’s Defamation
Claim (Count HD. .

Pursuant to N.Y. C.P.L.R. § 215@), Defendants maintain that Plaintiff J. Nolan’s
defamation claim is barred by a one-year statute of limitations. Plaintiffs counter that this
claim is governed by a one-year-and-ninety-day statute of limitations under N.Y. Gen.
Mun. Law § 50-i for claims brought against municipal defendants, which takes
precedence over C.P.L.R. § 21503).

The statute of limitations is an affirmative defense that may be raised “in a pre-
answer Rule 12(b)(6) motion if the defense appears on the face of the complaint.” Staehr
v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). The party asserting
the defense bears the burden of “establish[ing| when a... claim accrues.” Gonzalez v.
Hasty, 651 F.3d 318, 322 (2d Cir. 2011). “Unless the complaint alleges facts that create
an ironclad defense, a limitations argument must await factual development.” Foss v.
Bear, Stearns & Co., 394 F.3d 540, 542 (7th Cir. 2005); Delaremore V. Zimmer, Inc.,
2019 WL 5394566, at *2 (E.D.N.Y. Oct. 22, 2019) (observing that where “the accrual of
a statute of limitations depends on various facts and circumstances, further factual
development may be necessary before the Court can conclude with legal certainty that the
claim is time-barred”).

“While federal civil rights claims are governed by a state’s general statute of
limitations, where a complaint also alleges violations of state law, the state claims must
meet their specific statutory requirements.” Boggs v. Town of Riverhead, 2018 WL
5830824, at *4 (E.D.N.Y. Nov. 7, 2018) (citation and internal quotation marks omitted);
see also Allen v. Antal, 665 F. App’x 9, 13 (2d Cir, 2016) (dismissing a state-law
defamation claim brought in conjunction with § 1983 claims as barred by New York’s
statute of limitations). Under N.Y. C.P.L.R. § 215(3), an action to recover damages for
“libel, slander, [or] false words causing special damages” must be “commenced within
one year[.]”

N.Y. Gen. Mun. Law § 50-i(1), on the other hand, provides:

No action or special proceeding shall be prosecuted or maintained against a

15
city, county, town, village, fire district or school district for personal injury,
wrongful death or damage to real or personal property alleged to have been
sustained by reason of the negligence or wrongful act of such city, county,
town, village, fire district or school district or of any officer, agent or
employee thereof... unless .. . the action or special proceeding shall be
commenced within one year and ninety days after the happening of the
event upon which the claim is based[.]

“T]he General Municipal Law [§ 50-i] prevails over the general statute of
limitation [C.P.L.R. § 215], in respect to the limitation upon commencement of actions in
tort against a public corporation{[,|’”” including actions for defamation. Murphy v, Ciy of
Rochester, 986 F. Supp. 2d 257, 265 (W.D.N.Y. 2013) (citation omitted) (finding
defamation by libel and slander claims against school district were not time-barred under
C.P.L.R. § 215); see also Ripka v. Cty. of Madison, 80 N.Y.S.3d 479, 481 (N.Y. App.
Div. 2018) (“An action against a municipality for defamation must be commenced within
one year and [ninety] days from the publication of the allegedly defamatory
statements[.]”’).

New York courts have held that the one-year-and-ninety-day statute of
limitations applies to claims not only against municipalities themselves, but
also against “any officer, agent, or employee thereof,” Gen, Mun. Law

§ 50-i(1), if the municipality is required to indemnify the defendant
pursuant to the General Municipal Law or any other statutory provision and
is therefore “the real party in interest,”

Conte v. Cty. of Nassau, 596 F, App’x |, § (2d Cir, 2014) (quoting Ruggiero v. Phillips,
7139 N.Y.S.2d 797, 799-800 (N.Y. App. Div. 2002)) (summary order). “The obligation to
indemnify in turn depends upon the resolution of the fact-sensitive question of whether
[the employees] were acting within the scope of their employment . . . in committing the
alleged tortious acts[.” Int'l Shared Servs., Inc. v. Cty. of Nassau, 634 N.Y.S.2d 722,
724 (N.Y. App. Div. 1995).

Plaintiff J, Nolan’s defamation claim accrued when Sheriff Howard made his
allegedly defamatory statement on or about June 26, 2018. See Melious v. Besignano, 4
N-Y.8.3d 228, 229 (N.Y. App. Div. 2015) (holding a defamation cause of action “accrues
at the time the alleged statements are originally uttered”). Plaintiffs filed suit in New
York Supreme Court on September 5, 2019, within one year and ninety days of that

16

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 17 of 27

statement.

The Complaint inconsistently alleges that Sheriff Howard acted for all causes of
action both “in the course of [his] employment with Defendant Sheriff's Department” and
“maliciously, intentionally, wantonly and/or negligently(,} and... outside the scope of
[his] respective employment{] with Defendant Sheriff's Department or in excess of [his]
authority pursuant to said employment.” (Doc. I at 10, 44 16-17.) The statute of
limitations turns on whether Sheriff Howard was acting within the scope of his
employment and the County has a duty to indemnify him. Because there are conflicting
assertions regarding Sheriff Howard’s activities and “the work duties associated
therewith, or the manner in which the alleged conduct fell within the scope of [his]
employment[,}... resolution of the [statute of limitations] issue must await discovery
and further motion practice or trial[.]” 21 1 Shared Servs., Inc,, 634 N.Y.5.2d at 724; see
also Frey v. Bekins Van Lines, Inc., 748 FE, Supp. 2d 176, 182 (E.D.N,Y. 2010) (denying
a motion to dismiss on statute of limitations grounds because “[f]he court. . . must await
the development of facts before it can properly categorize the claims, when they arose,
and which statute of limitation applies”). The court therefore DENIES Defendants’
motion to dismiss Plaintiff J. Nolan’s defamation claim (Count II),

G. Whether the Court Should Dismiss Plaintiff J. Nolan’s Harassment
Claim (Count IV).

Defendants seck dismissal of Plaintiff J. Nolan’s harassment claim because
common-law harassment is not a legally cognizable claim under New York law,
Plaintiffs do not affirmatively oppose dismissal of this claim,

“New York does not recognize a common-law cause of action alleging
harassment{.]” Mago, LLC v. Singh, 851 N.Y.S.2d 593, 594 (N.Y. App. Div. 2008)
(affirming dismissal for failure to state a cause of action in landlord’s action fo recover
unpaid rent); accord DiBlanca v. Town of Marlborough, 2014 WL 2866341, at *8
(N,D.N.Y. June 24, 20 14) (dismissing New York common-law harassment claims
brought pursuant to 42 U.S.C. § 1983 in conjunction with First Amendment claims

against municipal defendants who allegedly instigated campaign to drive plaintiff's

17
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 18 of 27 ae

towing company out of business); Scialdone v. Stepping Stones Assocs., L.P., 50
N.Y.S8.3d 413, 415 (N.Y. App. Div. 2017) (affirming dismissal of common-law
harassment claim arising from eviction from parking space). The court therefore
GRANTS Defendants’ motion to dismiss Plaintiff J. Nolan’s harassment claim (Count
IV).

H. Whether the Court Should Dismiss Plaintiff J. Nolan’s Fourteenth
Amendment Due Process Claim (Count V).

Defendants maintain Plaintiff J, Nolan fails to plausibly allege a 42 U.S.C. § 1983
claim for deprivation of his due process rights under the Fourteenth Amendment because
he has not pled that he has a property interest in his continued employment and because
he asserts only conclusory allegations regarding the County’s policy and custom of
wrongfully terminating and retaliating against employees. Section 1983 is “not itself a
source of substantive rights[,]” but instead provides a vehicle “for vindicating federal
rights elsewhere conferred[.]” Patterson v. Cty. of Oneida, N.Y.,375 F.3d 206, 225 (2d
Cir, 2004) (quoting Baker v, MeCollan, A43 U.S. 137, 144 n.3 (1979)). “To state a claim
under § 1983, a plaintiff must allege the violation of a right secured by the Constitution
and laws of the United States, and must show that the alleged deprivation was committed
by a person acting under color of state law.” Feingold v. N.Y., 366 F.3d 138, 159 (2d
Cir, 2004) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). The parties do not dispute that
Defendants Sheriff Howard and Undersheriff Wipperman as well as Defendants Diina
and Hartman acted at all times under the color of New York law.

“The Due Process Clause does not protect against all deprivations of
constitutionally protected interests in life, liberty, or property, ‘only against deprivations
without due process of law.”” Rivera-Powell v. N.Y. City Bd. of Elections, 470 F.3d 458,
464 (2d Cir. 2006) (quoting Parratt v, T aylor, 451 U.S. 527, 537 (1981)). Courts must
“examine procedural due process questions in two steps: the first asks whether there
exists a liberty or property interest which has been interfered with by the State,” and “the
second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient[.]” Ky. Dep't of Corr. v. Thompson, 490 U.S. 454, 460 (1989)

18
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page190f27.t™”

(citations omitted). “[A]n individual claiming a protected interest must have a legitimate
claim of entitlement to it.” Jd.; see also Bernheim v. Litt, 79 F.3d 318, 322 (2d Cir. 1996)
(“To state a cause of action under the due process clause, a plaintiff must show that [he
ot] she has a property interest, created by state law, in the employment or the benefit that
was removed,”).

Because Plaintiff J. Nolan does not allege that he was a full-time employee with a
contractual right to further employment, he has not pled sufficient facts to support a
reasonable inference that he had a property interest in his continued employment. See
Longo v. Suffolk Cty. Police Dep't Cty. of Suffolk, 429 F. Supp. 2d 533, 559 (E.D.N.Y.
2006) (“Employment, itself, does not create a federally protected property right, absent a
statutory or contractual provision creating a right to continued employment.”). Although
Plaintiff J. Nolan asserts in his opposition that he is a tenured police officer with a
protected property interest, he may not use his opposition to amend his Complaint. See
Wright, 152 F.3d at 178 (dismissing claim where plaintiff made allegation in opposition
to motion to dismiss), His procedural due process claim under § 1983 must therefore fail.

Even if Plaintiff J. Nolan could plausibly allege a protected property interest, he
does not plausibly plead the existence of a policy or custom in anything but a conclusory
manner.® Under Monell v. Department of Social Services of the City of New York, 436
U.S. 658 (1978), a municipality may be liable under § 1983 for its employees’
unconstitutional actions “if the deprivation of the plaintiff's rights under federal law is
caused by a governmental custom, policy, or usage of the municipality.” Jones v. Town
of E. Haven, 691 F.3d 72, 80 (2d Cir. 2012). To assert a Monell claim, Plaintiffs must
plead: “(1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a

 

6 Plaintiffs cite Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir, 1983), and Escalera v. N. VC,
Hous. Auth., 425 F.2d 853, 857 (2d Cir. 1970), for the proposition that a complaint will survive
dismissal “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of
his claim which would entitle him to relief.” (Doe. 5 at 14) (citing Batista, 702 F.2d at 397),
That precedent was based upon Conley v. Gibson, 355 U.S. 41 (1957), which was overruled by
Bell Atlantic Corp. v. Twombly, 550 U.S. $44, 561-63 (2007) and Ashcroft v. Igbal, 556 U.S,
662, 670 (2009).

19
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 20 of 27

denial of a constitutional right.” Wray v. City of N.Y., 490 F.3d 189, 195 (2d Cir. 2007)
(citing Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)).

Plaintiff J, Nolan alleges that the County “had a custom, policy and practice of
retaliating against officers who sought legal redress against the Defendants herein” and
that his harassment, termination of employment, and arrest occurred “pursuant to a policy
and custom of Defendants County of Erie and Erie County Sheriff’s Department.” (Doc.
i at 19, 99] 84-86.) Construing this allegation in Plaintiff J. Nolan’s favor, his Monell
claim amounts to no more than “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements{.]” Igbal, 556 U.S. at 678; see also Zahra v.
Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) (“‘[T]he mere assertion... that a
municipality has such a custom or policy is insufficient in the absence of allegations of
fact tending to support, at least circumstantially, such an inference[.]’”) (quoting Dwares
v. City of N.Y., 985 F.2d 94, 100 (2d Cir. 1993)).

Because Plaintiff J. Nolan does not allege a plausible claim for a procedural due
process violation under § 1983 and the Fourteenth Amendment, the court GRANTS
Defendants’ motion to dismiss that claim (Count V) without reaching Defendants’
alternative argument that the claim ts time-barred for failure to initiate an Article 78
proceeding, which allegedly would have provided an adequate post-deprivation remedy.’

1. Whether the Court Should Dismiss Plaintiff J. Nolan’s Intentional
Infliction of Emotional Distress Claim (Count VI).

Defendants set forth three bases for dismissal of Plaintiff J, Nolan’s intentional

infliction of emotional distress claim, to which Plaintiffs do not respond. First, they

 

7 Article 78 proceedings often constitute sufficient procedural due process foreclosing a § 1983
claim against municipalities, See, e.g., Hellenic Am. Neighborhood Action Comm. v. City of
N.Y, 101 F.3d 877, 881 (2d Cir. 1996) (“An Article 78 proceeding is adequate for due process
purposes even though the petitioner may not be able to recover the same relief that he could in a
§ 1983 suit.”). However, an Article 78 proceeding is not available following voluntary
reinstatement to a claimant who seeks only back pay. See Golomb v. Bd. of Educ. of City Sch.
Dist. of City of N.¥., 460 N.Y.S.2d 805, 808 (N.Y, App. Div. 1983) (holding a voluntarily
reinstated plaintiff could not bring an Article 78 proceeding for back pay alone “in the absence of
any suggestion .. . that [her] salary was fixed by something other than contract (e.g., ordinance,
regulation, or by-law)”).

20

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 21 of 27

argue this claim is barred by the same statute of limitations as Plaintiff J. Nolan’s
defamation claim. As with defamation causes of action, the one-year-and-ninety-day
statute of limitations under N.Y. Gen. Mun. L. § 50-i overrides the one-year statute of
limitations set forth in C.P.L.R. § 215(3) for intentional infliction of emotional distress
claims alleged against municipal corporations and any individuals they must indemnify.
See Rentas v. Ruffin, 816 F.3d 214, 226 (2d Cir, 2016) (holding the one—year—and—
ninety—day statute of limitations applied to intentional infliction of emotional distress
claim against “the City (or an individual whom the City must indemnify)”) (citing N.Y,
Gen. Mun. L. § 50-i); see also Bratton, 147 F. Supp. 2d at 193 (“{I]n light of specific
language in § 50-i(3), the statute is intended to override inconsistent provisions of law,
and the longer one-year and ninety-day limitations period applies to claims against City
Defendants for intentional infliction of emotional distress.”) (collecting cases).

Plaintiff J. Nolan alleges that the actions underlying his intentional infliction of
emotional distress claim “were performed [by the individual Defendants and their
identified agents] in the furtherance of their respective employment with Defendant
Sheriff's Department.” (Doc, | at 20, § 91); see also Int’l Shared Servs., Ine., 634
N.Y.S.2d at 724 (noting the obligation to indemnify “depends upon the resolution of the
fact-sensitive question of whether [the employees] were acting within the scope of their
employment” when committing the alleged torts), Accepting the factual allegations in
the Complaint as true, Plaintiff J. Nolan’s intentional infliction of emotional distress
claim is timely as it was filed within one year and ninety days of his June of 2018 arrest.

Defendants fare better with their argument that, under New York law, “public
policy bars claims sounding in intentional infliction of emotional distress against a
governmental entity[.]” Ball v. Miller, 83 N.Y.S.3d 169, 172 (N.Y. App. Div. 2018),
leave to appeal denied, 115 N.E.3d 630 (2018) (quoting Lauer v. City of N.¥., 659
N.Y.S.2d 57, 58 (N.Y. App. Div. 1997)); accord Jones v. City of N.Y., 988 F. Supp. 2d
305, 318 (E.D.N.Y. 2013) (dismissing intentional infliction of emotional distress claims
against city and district attorney’s office on this basis), Although public policy

considerations do not prohibit Plaintiff J. Nolan from asserting an intentional infliction of

21

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 22 of 27

emotional distress claim against the individual Defendants, his claim against the County
must be DISMISSED. See Logan v. City of Schenectady, 2019 WL 3803631, at *8
(N.D.N.Y. Aug. 13, 2019) (dismissing intentional infliction of emotional distress claim
against the City and holding plaintiff “may proceed with his claim for intentiona!
infliction against the Individual Defendants”),

Defendants further argue that Plaintiff J. Nolan’s intentional infliction of
emotional distress claim “reads as a conglomeration of several claims which are either
time-barred or not recognized in New York” and does not meet the requirements for
pleading this claim. (Doc. 4-1 at 14.)

The tort of intentional infliction of emotional distress has “four elements: (1)
extreme and outrageous conduct; (ii) intent to cause, or disregard of a substantial
probability of causing, severe emotional distress; (ili) a causal connection between the
conduct and injury; and (iv) severe emotional distress.” Howell v. N.Y. Post. Co., 612
N.E.2d 699, 702 (N.Y. 1993), This standard is “rigorous[] and difficult to satisfy.” Id.
(citation omitted). The first element is met “only where the conduct has been so
outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable in a civilized
community[.]” Murphy, 448 N.E.2d at 90 (quoting Restatement (Second) of Torts § 46,
cmt, d, subd.[1]); see also Howell, 612 N.E.2d at 702 (noting every intentional infliction
of emotional distress claim to come before the New York Court of Appeals “has failed
because the alleged conduct was not sufficiently outrageous”). In determining whether
the pattern of conduct pled is sufficiently extreme, “the proper inquiry is not merely
whether each individual act might be outrageous. Rather, the question is whether those
actions—under the totality of the circumstances—amounted to a deliberate and malicious
campaign.” Rich v. Fox News Network, LLC, 939 F.3d 112, 123 (2d Cir. 2019),

Plaintiff J. Nolan asserts “Defendants’ actions in conducting an improper and
negligent and deficient investigation leading to the termination of [his] job, arrest, and
harassment of and retaliation against [him] were outrageous, shocking[,] and exceeded ail

reasonable bounds of decency.” (Doc. | at 19, | 89.) Although Defendants’ alleged

22

 
Case 1:19-cv-01245-CCR Document8 Filed 04/24/20 Page 23 of 27

negligence does not suffice, Plaintiff J. Nolan further alleges that Sheriff Howard falsely
accused him of committing a crime and engaging in conduct involving moral turpitude
and did so knowing that the false statement would damage Plaintiff J. Nolan’s
employment, career, and would subject him to public ridicule and scorn. Plaintiff J.
Nolan also alleges that Defendant Hartman, upon confronting Plaintiff J. Nolan with the
accusation that he stole an ammunition magazine, gave him “the option” of resigning or
being arrested that day. /d. at 12, 430. These allegations, if established, arguably
constitute outrageous conduct.

In contrast, Plaintiff J. Nolan’s further allegations regarding administrative
sanctions such as the abrupt termination of extended sick leave, a statement that he may
have “burn{ed] too many bridges[,|” id. at 17, | 72, and the use of a profanity by
Defendants’ agent at their behest do not constitute a “longstanding campaign of
deliberate, systematic and malicious harassment” necessary to give rise to an intentional
infliction of emotional distress claim. Setzer v. Bayer, 709 N.Y.S.2d 21, 23 (N.Y. App.
Div, 2000) (dismissing intentional infliction of emotional distress claim where defendant
dumped cement in front of plaintiffs house, threw lit cigarettes into plaintiff's backyard,
egged plaintiff's front steps, and threatened fo paint a swastika on plaintiffs house,
which the court characterized as “three alleged incidents of littering and a particularly
nasty remark”); see also Nunez v. A-T Fin. Info. Inc., 957 F. Supp. 438, 442 (S.D.N.Y.
1997) (“The New York courts appeat to require that plaintiffs allege either an unrelenting
campaign of day in, day out harassment or that the harassment was accompanied by
physical threats, in order to state a cognizable claim for intentional infliction of emotional
distress.””).

Although a close call, the court cannot find, as a matter of law, that Plaintiff J.
Nolan’s intentional infliction of emotional distress claim has not been plausibly pled.
Compare Wyllie v, Dist. Atty. of Cty. of Kings, 770 N.Y.S.2d 110, 113, 115 (N.Y. App.
Div, 2003) (affirming judgment dismissing intentional infliction of emotional distress
claim brought by assistant district attorney premised on alleged false arrest for theft

where an official made a statement about the arrest in the press and plaintiff's

23
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 24 of 27 a

employment was suspended, even though she was not indicted by the grand jury, because
conduct was not extreme or outrageous) with Sullivan v. Bd. of Educ. of Eastchester
Union Free Sch. Dist., 517 N.Y.8.2d 197, 199 (N.Y. App. Div. 1987) (holding high
school principal adequately pled intentional infliction of emotional distress claim against
Board of Education where he alleged the Board “used the threat of bringing falsified
charges against him to coerce him into resigning from his tenured position”); Kaminski v.
United Parcel Serv., 501 N.Y.S.2d 871, 872-73 (N.Y. App. Div. 1986) (finding
intentional infliction of emotional distress claim survived motion to dismiss where
plaintiff alleged he was threatened with prosecution and prison if he did not resign from
employment and admit to wrongdoing, the threats were accompanied by three hours of
“loud, aggressive, profane[,] and obscene language and gestures[,]” and defendants
blocked plaintiff from leaving the room until he resigned).

For the foregoing reasons, the court DENIES Defendants’ motion to dismiss
Plaintiff J. Nolan’s intentional infliction of emotional distress claim against the individual
Defendants (Count VI).

J. Whether the Court Should Dismiss Plaintiffs’ Negligent Infliction of
Emotional Distress Claims (Count VID).

Defendants seek dismissal of Plaintiff J, Nolan’s negligent infliction of emotional
distress claims because New York’s workers’ compensation statute, N.Y. Workers’
Comp. L. § 29(6), contains an exclusivity clause prohibiting him from bringing causes of
action for negligent infliction of emotional distress against employers or persons in their
employ. Alternatively, they assert that he fails to satisfy Jqbal’s pleading standard
because his allegations “are nothing more than a recitation of the elements of a negligent
infliction of emotional distress claim.” (Doc. 4-1 at 16.)

Under N.Y. Workers’ Comp. L. § 29(6),

The right to compensation or benefits under this chapter[] shall be the
exclusive remedy to an employee... when such employee is injured or
killed by the negligence or wrong of another in the same employ... . The
limitation of liability of an employer . . . for the injury or death of an
employee shall be applicable to another in the same employ[.]

This exclusivity provision bars common-law negligence claims against an

24

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 25 of 27

employer or co-employees premised on a “hostile working environment.” Torres v.
Pisano, 116 F.3d 625, 640 (2d Cir, 1997). Courts in the Second Circuit have extended
the Torres ruling to preclude negligent infliction of emotional distress claims. See, ¢.g.,
D’Annunzio v. Ayken, Inc., 25 F. Supp, 3d 281, 294 (E.D.N.Y. 2014) (dismissing
negligent infliction of emotional distress claim as “barred by the New York[] Workers’
Compensation Law”); Lueck y. Progressive Ins., Inc., 2009 WL 3429794, at *4
(W.D.N.Y. Oct. 19, 2009) (dismissing plaintiff's negligent infliction of emotional distress
claim against his employer, “[¢]ven if the Complaint adequately alleged th[is] cause[| of
action,” because “the New York Workers’ Compensation Law ‘is the exclusive
remedy{’]”) (citing N.Y. Workers’ Comp. L. § 29(6)); Pasqualini v. MorigagelT, Inc.,
498 F. Supp. 2d 659, 666 (S.D.N.Y. 2007) (holding plaintiff's negligent infliction of
emotional distress claim against her employer was “barred by the exclusivity provision of
New York Workers’? Compensation Law, which provides the sole remedy for damages
caused by the negligence of one’s employer”).

Although Plaintiffs contend that the statute does not apply to claims against
Defendants sued in their individual capacities, N.Y. Workers’ Comp. L. § 29(6) expressly
applies when an employee is injured by the “negligence or wrong of another in the same
employ[.]” New York’s workers’ compensation scheme is thus the “exclusive remedy
when both the plaintiff and the defendant are acting within the scope of their
employment, as coemployees, at the time of injury[.]” Power v. Frasier, 15 N.Y.S.3d
382, 384 (N.Y. App. Div. 2015); see also Silberstein v. Advance Magazine Publishers,
Inc., 988 E. Supp. 391, 394-95 (S.D.N.Y. 1997) (holding that under N.Y. Workers’

Comp. L. § 29(6), “an employee may not sue his or her employer or co-employee for
injury allegedly caused by negligent supervision”) (footnote omitted).

Even if the workers’ compensation bar did not apply, the Complaint contains
nothing beyond conclusory allegations that the “actions of the individual Defendants
caused Plaintiffs to fear for their physical safety.” (Doc. | at 21, { 98.) This is patently
insufficient. See Savva v. Longo, 779 N.Y.S.2d 129, 131 (N.Y. App. Div. 2004) (ruling

negligent infliction of emotional distress claims “must generally be premised upon

25

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 26 of 27 a

conduct that unreasonably endangers a plaintiffs physical safety or causes the plaintiff to
fear for his or her own safety”) (citation and internal quotation marks omitted).

For the reasons stated above, the court GRANTS Defendants’ motion to dismiss
Plaintiffs’ negligent infliction of emotional distress claim (Count VII).

K. Whether the Court Should Dismiss Plaintiff 8. Nolan’s Loss of
Consortium Claim (Count VII).

Defendants argue that Plaintiff S. Nolan’s loss of consortium claim should be
dismissed against the individual Defendants because it is derivative of Plaintiffs’ other
claims for relief which do not survive a motion to dismiss. Under New York law, “since
the cause of action to recover damages for Joss of consortium is derivative in nature, the
dismissal of the primary causes of action also necessitates dismissal of the loss of
consortium cause of action[.]” Paisley v. Coin Device Corp., 773 N.Y.S.2d 582, 583
(N.Y. App. Div. 2004); accord Holmes v. City of New Rochelle, 593 N.Y.S.2d 320, 321
(N.Y. App. Div. 1993). Because the court did not dismiss Plaintiff J. Nolan’s defamation
or intentional infliction of emotional distress claims, the court DENIES Defendants’
motion to dismiss Plaintiff S. Nolan’s loss of consortium claim against the individual
Defendants (Count VII).

L. Whether the Court Grants Plaintiffs Leave to Amend.

Federal Rule of Civil Procedure 15(a) instructs that courts “should freely give
leave” to amend a complaint “when justice so requires.” Fed. R. Civ. P. 15(a). However,
“leave may be denied ‘for good reason, including futility, bad faith, undue delay, or
undue prejudice to the opposing party.” TechnoMarine SA v, Gifiports, Inc., 758 F.3d
493, 505 (2d Cir. 2014) (quoting McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,
200 (2d Cir. 2007). Plaintiffs are hereby conditionally GRANTED leave to amend and
may submit a proposed Amended Complaint within twenty (20) days of the date of this
Opinion and Order consistent with the Federal Rules of Civil Procedure and this court’s
Local Rules.

CONCLUSION
For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART

26

 
Case 1:19-cv-01245-CCR Document 8 Filed 04/24/20 Page 27 of 27

Defendants’ motion to dismiss (Doc. 4) and conditionally grants Plaintiffs leave to

amend.
SO ORDERED. a
Dated this ~ t day of April, 2020.

  
  

cr,

Chiistina Reiss, Distrier Fudge"
United States District Court

27

 
